Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 17, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149259                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 149259
                                                                    COA: 314342
                                                                    Wayne CC: 12-005176-FC
  BRANDON LEWIS CAIN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 2, 2014 order of
  the Court of Appeals is considered, and it is GRANTED. The parties shall address
  whether the Court of Appeals erred in determining that the failure to properly swear the
  jury, even in the absence of a timely objection, is a structural error requiring a new trial.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 17, 2014
           s0910
                                                                               Clerk